Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Hany (Strategies to improve cyanine dye multilayer organic solar cells).
As to claim 1, Hany is directed to a photoactive device (solar cell; title) comprising:
A first electrode (ITO)
A second electrode (Al)
An active layer comprising an organic semiconductor between first and second electrodes (Cy3-ClO4); Figure 1C 
The reference teaches the open circuit voltage of 0.72V (Figure 2).  As the instant invention and the prior art invention have substantially identical structures, it is held that they will also have substantially identical characteristics, including open circuit voltage and excitonic limit.  Thus the requirement of within 30% of the excitonic limit is met by the prior art (see MPEP 2112.02 (1)).

Regarding claims 2-3, the reference teaches the organic semiconductor comprising an organic salt harvesting light in the near IR to IR regions (section 2.1 paragraph 1).
Regarding claim 4, the reference teaches the same material(s) as instantly claimed and is held to have the same characteristic.  Therefore, the claim is met.
Regarding claims 5-6 and 10, the prior art teaches a visibly transparent device (semiconductor absorbs at near IR to IR, top layers are necessarily transparent to ensure proper function of device) and visibly opaque device (Al layer is opaque) these requirements are not mutually exclusive.
Regarding claims 7-8, the prior art teaches teaches Cy3 (section 2.1 and Figure 1).
Regarding claim 9, the prior art teaches organic salts with common cation and different anions (see Figure 1 and section 2.1-2.2).
Regarding claim 11, the reference teaches a complementary electron donor or acceptor (Figure 1C teaches PEDOT/Alq3; see sections 2.1-2.2).
Regarding claims 12, the reference teaches the device being a multijunction device subcell (title).  
Regarding claim 13, the reference teaches the open circuit voltage of 0.72V (Figure 2).  As the instant invention and the prior art invention have substantially identical structures, it is held that they will also have substantially identical characteristics, including open circuit voltage and excitonic limit.  Thus the requirement of within 20% of the excitonic limit is met by the prior art (see MPEP 2112.02 (1)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726